Citation Nr: 1826179	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  09-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for lumbar strain and degenerative disc disease prior to September 14, 2017 and in excess of 20 percent on and thereafter.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel

INTRODUCTION

The Veteran had active service from April 2003 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas. A September 2008 rating decision granted service connection for lumbar strain (then claimed as herniated/bulging disc) with a noncompensable rating effective January 21, 2008. In an August 2012 rating decision, the RO granted an increased rating of 10 percent effective June 24, 2011. A June 2015 rating decision granted an earlier effective date for a 10 percent rating for lumbar strain of January 21, 2008, and in a February 2018 rating decision, the RO granted an increased rating of 20 percent effective September 14, 2017. In February 2012, June 2016, and August 2017, the Board remanded this issue for further development. That development has been accomplished, and the appeal is returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).

In August 2009, the Veteran testified before a Decision Review Officer. That transcript is of record. In July 2011, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed at the Board. A copy of that transcript is also of record. In March 2016, the Board sent the Veteran correspondence informing him of such, and the Veteran did not request a new hearing. Thus, the Board will proceed with adjudication of this appeal.

In correspondence dated in March 2018 and February 2017, the Veteran's attorney notified VA that he was withdrawing as the Veteran's representative. A copy of the letter was being sent to the Veteran. This appeal was originally certified on appeal to the Board in October 2011 and, following remand in February 2012, June 2016, and August 2017, was returned to the Board in March 2018. According to the provisions of 38 C.F.R. § 20.608 (regarding withdrawal of services by a representative), once a case has been certified to the Board, a representative may not withdraw unless good cause is shown on motion. Here, as the representative has not filed a motion or demonstrated good cause for withdrawing in this case, the Board has continued to recognize the attorney as the Veteran's representative. 
FINDINGS OF FACT

1. Prior to September 14, 2017, the Veteran's lumbar strain and degenerative disc disease was manifested by thoracolumbar forward flexion greater than 60 degrees but not greater than 85 degrees with normal gait, normal spine contour, and without muscle spasm. 

2. Since September 14, 2017, the Veteran's lumbar strain and degenerative disc disease has been manifested by thoracolumbar forward flexion greater than 30 degrees but not greater than 60 degrees, without ankylosis of the lumbar spine. 


CONCLUSIONS OF LAW

1. Prior to September 14, 2017, the criteria for an initial rating in excess of 10 percent for lumbar strain and degenerative disc disease have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2. Since September 14, 2017, the criteria for an initial rating in excess of 20 percent for lumbar strain and degenerative disc disease have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 and 5242-5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). The duty to notify has been met. See VA correspondence dated May 2008 and May 2011. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds that there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. U.S.C. § 5103A; 38 C.F.R. §3.159  (2017). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

II. Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support. 38 C.F.R. § 4.10 (2017). 

In evaluating musculoskeletal disabilities, consideration is given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination. 38 C.F.R. §§ 4.40 and 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2017). Johnson v. Brown, 9 Vet. App. 7 (1996). However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the United States Court of Appeals for Veterans Claims (Court) clarified that there is a difference between joint motion pain as opposed to pain that places further limitation of the particular range of motion.

Disability of the musculoskeletal system is the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The examination upon which ratings are based must adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2017).

Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id. The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).
Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion. Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 38 C.F.R. § 4.40. The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

A claimant may experience multiple distinct degrees of disability that may result in different levels of compensation from the time the rating claim was filed until a final decision is made. Separate ratings can be assigned for separate periods of time based on the facts found. This is a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 
The Veteran's service connected lumbar spine disability has been rated as 10 percent disabling prior to September 14, 2017 under Diagnostic Code 5243-5237, and as 20 percent disabling thereafter under Diagnostic Code 5242. The Board notes that, while the Diagnostic Codes for the Veteran's lumbar spine disability have changed during the appeal period, all spine disabilities are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine. Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003 (2017).

The General Rating Formula provides for assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine. 

 For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id. at Note (5). 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance for rating diseases or injuries of the spine. Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Alternatively, disability involving disc disease may be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, which provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).

A June 2008 VA examination report reflects the Veteran had a normal lumbar spine. Forward flexion for the lumbar spine was measured to 90 degrees, extension backwards measured 30 degrees, and lateral flexion and rotation measured 30 degrees. There was no evidence of painful motion, spasm, weakness, or tenderness of the spine. A neurologic examination was normal.

At an April 2009 VA examination, the Veteran's lumbar spine was noted as having a normal appearance with normal posture and gait, normal curvature of the spine, normal symmetry in appearance and rhythm of spinal motion. Forward flexion for the lumbar spine was measured to 90 degrees, extension backwards measured 30 degrees, and lateral flexion and rotation measured 30 degrees. There was no evidence of painful motion, spasm, weakness, or tenderness of the spine. A neurologic examination was normal.

A June 2011 VA examination diagnosed the Veteran with lumbar spine with herniated or bulging disc. The examiner recorded the pain as moderate in nature with numbness, and noted the Veteran used a back brace. No hospitalizations were required as a result of the disability. Gait and posture was normal, and there was no ankylosis of the spine or spasm. Forward flexion for the lumbar spine was measured to 90 degrees, extension backwards measured 30 degrees, and lateral flexion and rotation measured 30 degrees. There was evidence of painful motion. The Veteran had no neurologic dysfunction or intervertebral disc syndrome (IVDS) of the spine. X-rays reflected probably paraspinal spasm but were otherwise unremarkable. 

A May 2015 VA examination diagnosed the Veteran with minimal to mild degenerative disc disease of the lumbar spine with lumbar strain. The Veteran reported constant pain with worsening pain when standing. He denied use of a back brace. Forward flexion for the lumbar spine was measured to 90 degrees, extension backwards measured 30 degrees, and lateral flexion and rotation measured 30 degrees. No guarding, muscle spasm, or ankylosis was noted. The examiner did not find any neurologic abnormalities related to the Veteran's lumbar spine, and the Veteran did not have IVDS of the spine. 

A September 2016 VA examination diagnosed the Veteran with IVDS as well as degenerative disc disease. Forward flexion of the lumbar spine measured 70 degrees and extension measured 30 degrees. Pain and functional loss was noted; however, the examiner did not note muscle spasm, guarding, ankylosis, or neurologic abnormalities. The examiner also noted the Veteran did not have any episodes of IVDS that required bed rest prescribed by a physician. 

A September 14, 2017 VA examination recorded the Veteran's complaints of worsening lower back pain. Forward lumbar spine forward flexion measured 40 degrees, and extension measured 20 degrees. Pain and functional loss were noted by the examiner, as well as localized tenderness and evidence of pain on weight bearing. After repetitive use, the Veteran's lumbar spine forward flexion measured 35 degrees, and extension measured 13 degrees. The examiner noted guarding and muscle spasm that did not result in abnormal gait or abnormal spine contour. No ankylosis, IVDS, or neurologic abnormalities were noted. The Veteran endorsed use of a back brace.

A November 2017 medical addendum opinion added that the Veteran's lumbar spine disability does not cause him to suffer from weakness, fatigue, lack of endurance, incoordination, or other symptoms which contribute to functional loss. Further, due to an increase of back pain, the range of motion could decrease up to another five to ten percent from the September 2014 lumbar range of motion measurements.  

A January 2018 medical addendum opinion added that the Veteran's range of motion during a flare-up or when the joint is used repeatedly over time could measure forward flexion at 35 degrees and extension to 13 degrees. 

Medical treatment records and the Veteran's July 2011 hearing testimony reflect continued complaints and treatment of the Veteran's lumbar spine disability, but do not reflect any range of motion measurements.  

After careful review of the evidence, the Board finds that, for the period prior to September 14, 2017, a rating in excess of 10 percent for lumbar strain with degenerative disc disease under the General Rating Formula is not warranted. There is no evidence of lumbar flexion limited to 60 degrees. Indeed, the Veteran's forward flexion measured 90 degrees at most during this time. There is no evidence of ankylosis, muscle spasm, or guarding severe enough to result in abnormal gait or abnormal spine contour. There is no indication that the Veteran was prescribed bedrest by a physician for IVDS during this period. As such, a higher rating is not warranted for IVDS based on Diagnostic Code 5243. Overall, the evidence, to include the Veteran's range of motion testing and other physical findings, is consistent with a 10 percent disability rating during this period. 
Since September 14, 2017, the Board finds that a rating in excess of 20 percent for lumbar strain with degenerative disc disease under the General Rating Formula is not warranted. Specifically, since September 14, 2017, the Veteran's lumbar spine disability has not been manifested by at least forward flexion of the lumbar spine limited to 30 degrees or less or ankylosis. As discussed above, the relevant symptomatology since September 14, 2017 includes limitation in walking, decreased motion, pain, flare-ups, and forward flexion, at worst, to 40 degrees. Such symptomatology is contemplated in the currently assigned 20 percent disability rating. Moreover, there is no evidence of favorable ankylosis of the lumbar spine. The Board notes that the Veteran has never been diagnosed with spinal ankylosis, and his physical findings do not suggest ankylosis.

The Board notes that the Veteran has asserted that his back disorder warrants a higher disability rating. However, objective findings in the record do not support this assertion. The Veteran is competent to report certain obvious symptoms of his lumbar spine disability but not to identify a specific level of disability. Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). Competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the VA medical professionals who have examined him. The medical findings adequately address the criteria under which this disability is evaluated. The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered whether there are any other Diagnostic Codes which could apply to the Veteran's back disability. Diagnostic Code 5242 allows for a rating under Diagnostic Code 5003 for arthritis. Diagnostic Code 5003 provides for a compensable rating only if one is not available under the general formula.  Thus, it is not applicable to this case. The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

The Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his lumbar spine disability that is not already service connected. See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994). Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, an evaluation in excess of 10 percent prior to September 14, 2017 and in excess of 20 percent on and thereafter for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as his symptoms are supported by pathology consistent with the assigned ratings. In this regard, the Board observes that the Veteran has continually complained of lumbar pain during the appeal period. However, the effect of the pain in the Veteran's back is contemplated in the currently-assigned disability evaluations. The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation. The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Thus, the Board finds that the weight of the evidence is against the claim for an initial rating in excess of 10 percent prior to September 14, 2017, and in excess of 20 percent on and thereafter, for lumbar strain and degenerative disc disease. The preponderance of the evidence is against this issue, and the benefit of the doubt doctrine does not apply. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Further, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). As such, no further action as to this matter is required.

ORDER

Entitlement to an initial disability rating in excess of 10 percent for lumbar strain and degenerative disc disease prior to September 14, 2017 is denied.

Entitlement to an initial disability rating in excess of 20 percent for lumbar strain and degenerative disc disease since September 14, 2017 is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


